510 F.2d 1363
Pat A. SCARTH, Petitioner-Appellant,v.Colonel Albert J. GERACI et al., Respondents-Appellees.
No. 74--3666 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 3, 1975.

John T. Montford, Lubbock, Tex., for petitioner-appellant.
Frank D. McCown, U.S. Atty., Fort Worth, Tex., Robert B. Wilson, Asst. U.S. Atty., Lubbock, Tex., for respondents-appellees.
Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, Judge.
Before BROWN, Chief Judge, and GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The opinion of the District Court reported at 382 F. Supp. 876 (1974), is correct.  It is


2
Affirmed.



*
 Rule 18, 5th Cir., See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I